Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 06, 2020 has been entered.
Response to Amendment

This Notice of Allowance has been issued in response to applicant’s communication filed on November 06, 2020 in response to PTO Office Action. The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Status

The instant application having Application has claims 1-17 and 19-23 pending, all of which are ready for examination by the examiner.  

The Applicant’s arguments filed on 11/06/2020 with respect to the PTO Office Action have been fully considered and are persuasive.

Claims 1-17 and 19-23 are pending for this office action.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art made of Wong (U.S. Pub. No. 2018/0218030) teaches “receiving from a client computer, a query referencing one or more objects stored in a database on one or more storage devices (section 3-6, section 156-159); retrieving from the one or more storage devices, one or more rows responsive to the query, the one or more rows being retrieved in a storage format; checking a plurality of run-time conditions to decide how to send to the client computer, one or more rows responsive to the query (abstract, section 281-286, 466-468); wherein one or more first run-time conditions in the plurality of runtime conditions are used to determine whether the one or more rows or portions thereof in the storage format, should be processed into a standard format (section 7-10, section 405-408); wherein one or more second run-time conditions in the plurality of run-time conditions are used to determine whether one or more columns in the one or more rows or portions thereof should not be sent to the client computer (section 217-237); when at least one of the one or more first run-time conditions is satisfied, extracting into memory one or more columns selected in the query from the one or more 
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest omitting from or modifying in the one or more raw rows or portions thereof in the database  storage format, each column determined one or more columns not to be sent based on the one or more second run time conditions, to obtain redacted versions of the one or more raw rows or portions thereof in the database storage format and transmitting to the client computer, the redacted versions of the one or more raw rows or portions thereof in the database storage format; and when all of the one or more first run time conditions are not satisfied and all of the one or more second run time conditions are not satisfied, retaining all columns in the one or more raw rows or portions thereof in the database storage format, at least the receiving, the checking, the transmitting, and one or more of the extracting, the preparing, and the selecting and the applying omitting from or modifying are implemented automatically by one or more processors coupled to the one or more storage devices and transmitting to the client computer and as specifically called for the claimed combinations.


Claims 1-17 and 19-23 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ISAAC M WOO/Primary Examiner, Art Unit 2163